DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2022 has been entered.
 Response to Amendment
The amendment filed 01/05/2022 has been entered. Applicant has amended claims 1, 6, and 14. Applicant has not added any claims. Claim 4 and 5 were previously cancelled. Claims 1-3 and 6-14 are currently pending in the instant application. Applicant’s amendments have overcome each and every claim objection and antecedent basis based 112(b) rejection. previously set forth in the Final Office Action mailed 07/09/2021. 
Response to Arguments
Applicant’s arguments, see pages 6-24, filed 01/05/2022, with respect to the rejection(s) of claim(s) 1-4 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s amendments to claim 1.
Regarding the optical module being removable on page 8…
	Applicant argues that although Wilk teaches of a removable optical module because it is disposable, the design is different because the Applicant’s insertion tube is permanently connected. Applicant argues that their invention is disposable.
	The examiner respectfully disagrees. The claim does not state that the insertion tube is permanently attached to the handle, nor does it state that the channel and angulation wires are not detachable, nor does it state that that the endoscope of any of its components are disposable or sterilizable. The examiner notes that Levy (2014/0213850) teaches of an endoscope including a removable optical module, as explained in [0082], “imaging modules are a part of removable tip”.
Regarding the distal tip on page 9…
	Applicant argues that Wilk does not indicate technical means for a stable attachment of an optical guide member in the distal tip, and does not distinguish the distal tip itself as a insertion tube component with the above function.
	The examiner respectfully disagrees. The claim does not recite a technical means for stable attachment, only that it “is placed stable in a distal tip”. The examiner notes that Levy (US 2014/0213850) teaches this limitation seen in claim 1.
Regarding the sealing on page 10…
Applicant argues that Wilk does not consider containing the light source inside the optical guide member and microcamera, and that the sheath of Wilk does not provide hermetic sealing. Applicant argues that the optical-illuminaion module of the instant application is sealed and the optical-illumination channel in the insertion tube is not closed.
	The examiner respectfully disagrees. The claim does not recite a light source, nor does it recite a light source inside the optical guide member and microcamera. Additionally, the claim does not recite a sheath that provides hermetic sealing. The claim does not recite that the optical-illumination module is sealed or that the optical-illuminatio channel in the insertion tube is not closed.
Regarding the metal sheath…
	The examiner notes that Shimada teaches of an endoscopic device including an elastic tube coated with a metal sheath and/or metal braid, as explained in para [0056] (see current 103 rejection below for more detail).
Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  
Claim 1 recites “…is placed stable in a distal tip”. The examiner believes “… is placed stable in the distal tip” are the correct words to use here.
Claim 3 recites “through a handle”. The examiner believes “… through the handle” are the correct words to use here. 
Appropriate correction is required.
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "Optical-illumination module" in claims 1-3, 7-8, and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure as an “elastic tube ended with a capsule” as described in the Applicant’s specification on page 8 as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “the outer input of optical-illumination module” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2008/0108869 to Sanders et al. (hereinafter “Sanders”) in view of U.S. Publication No. 2014/0213850 to Levy et al. (hereinafter “Levy”) and U.S. Publication No.  2018/0256012 to Frey et al. (hereinafter “Frey”).
Regarding claim 1, Sanders discloses a flexible endoscope (Fig. 1- Optical device 10) comprising a handle (Fig. 1 handle 14), which is connected to an insertion tube (Fig. 1- shaft 12) by a distal guiding connector (Fig. 1 Input connector 24), wherein the insertion tube is formed of an elastic tube ([0122]- Shaft 12 extends between handle 14 and camera assembly 16 and may be generally flexible) equipped with a plurality of functional channels (Fig. 9- fluid conduits 114) and ending with a distal tip (Fig. 9 - tip 118), the endoscope comprising a optical-illumination module containing an elastic tube (Fig. 9- Lumen 108) ending with a capsule (Fig. 9- camera head 42) and the insertion tube is divided into a distal tip (Fig. 9 - tip 118), an optical-illumination channel formed within the insertion tube ([0146]- Lumen 108 extends longitudinally through body member 104), optical fiber bundles ([0027]- An optical couple (e.g., one or more optical fibers and/or couples between the fibers) may be provided for carrying light from the light-emitting diode at least partially through the shaft) and electrical wires ending with terminals (Fig. 9 - wires 46) for peripheral devices ([0146]- a plurality of wires 46 extending from flex circuit 44 of camera assembly 106 toward a handle (not shown)), wherein a micro camera equipped with lenses (Fig. 9 - Optic 50) and with terminals of the optical fiber bundles and electrical wires is provided within the capsule (Fig. 9) and moreover if the optical-illumination module is installed in the endoscope the capsule is placed stable in a distal tip (Fig. 9), while in a cross-section of a diameter of the capsule is larger than a diameter of the elastic tube (Fig. 9- camera head 42).
Sanders does not expressly teach the endoscope comprising a removable and independent optical-illumination module and the insertion tube is divided into a distal tip, a bending section and a flexible part, a distal tip that is formed by movable connected parts, wherein the distal tip is formed by at least two parts that are connected in separable or inseparable manner and these parts, when connected, form the internal optical-illumination channel inside which the capsule of the optical-illumination module is installed, and furthermore the distal tip is equipped with a hook having a length matching a narrowing formed between the capsule and the elastic tube of the optical- illumination module.
However, Levy teaches of an analogous endoscopic device including a removable and independent optical-illumination module  ([0802]- imaging modules are a part of removable tip) and the insertion tube is divided into a distal tip (Fig. 1A -  tip section 108), a bending section (Fig. 1A -  control bending section 110) and a flexible part (Fig. 1A - elongated shaft 106), a distal tip that is formed by movable connected parts (Fig. 38J -  fluid channeling component 600 & electronic circuit board assembly 400), wherein the distal tip is formed by at least two parts that are connected in separable or inseparable manner  (Fig. 38J -  fluid channeling component 600 & electronic circuit board assembly 400) and these parts, when connected, form the internal optical-illumination channel inside which the capsule of the optical-illumination module is installed (Fig. 38J), and furthermore the distal tip is equipped with a hook having a length matching a narrowing formed between the capsule and the elastic tube of the optical- illumination module 
Additionally, Frey teaches of an analogous endoscopic device wherein the distal tip is equipped with a hook having a length matching a narrowing formed between the capsule and the elastic tube of the optical- illumination module (Fig. 3 - projections 46; see [0039] of Frey).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Sanders in view of Levy and Frey to include a hook having a length matching a narrowing formed between the capsule and the elastic tube of the optical- illumination module, as taught by Frey. It would have been advantageous to make the combination in order to reduce the radial dimensions without restricting the variety of the auxiliary instruments which could be applied ([see 0014] of Frey).
The modified device of Sanders in view of Levy & Frey will hereinafter be referred to as modified Sanders.
Regarding claim 2, modified Sanders teaches the endoscope according to the claim 1, and Sanders further discloses wherein the elastic tube of the optical-illumination module is conducted inside and through the entire length of the insertion tube through the optical-illumination channel (Fig. 9- Lumen 108) and at least through a part of a distal guiding connector (Fig. 15; [0146]- Lumen 108 extends longitudinally through body member 104).
Regarding claim 3, modified Sanders teaches the endoscope according to the claim 1, and Sanders further discloses wherein the elastic tube of the optical-illumination module is conducted inside the insertion tube through the optical- illumination channel (Fig. 9- Lumen 108) and through the distal guiding connector and through a handle (Fig. 15).
Regarding claim 11, modified Sanders teaches the endoscope according to claim 1, and Sanders further discloses wherein in the distal guiding connector the outer input of optical-illumination module is made (Fig. 1- input connector 24; [0127]- Input connector 24 is configured to provide an electrical connection between electronics housed in shaft 12 and camera assembly 16 and the electronics of housing 22).
Claims 6 , 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2008/0108869 to Sanders et al. (hereinafter “Sanders”) in view of U.S. Publication No. 2014/0213850 to Levy et al. (hereinafter “Levy”) and U.S. Publication No.  2018/0256012 to Frey et al. (hereinafter “Frey”) and in further view of WO 9315648 A1 to Wilk et al. (hereinafter "Wilk").
Regarding claim 6, modified Sanders teaches the endoscope according to claim 1, but neither Sanders nor Levy nor Frey expressly teach wherein on an outer surface of the capsule, at least three fences are formed, and through the whole length of the optical-illumination channel and on its inner contour at least one fence pocket is made, at least three fence pockets and the form of the fence pockets are matched to the fences of the capsule.
However, Wilk teaches of an analogous endoscopic device, wherein on an outer surface of the capsule at least one fence is formed, at least three fences (Page 9-one or more key slots 78 may extend from channel 76 for receiving corresponding projections (not illustrated) on optical guide member 20), and through the whole length of the optical-illumination channel  and on its inner contour at least one fence pocket is made (Fig. 2), at least three fence pockets and the form of the fence pockets are matched to the fences of the capsule (Fig. 2; Page 9-one or more key slots 78 may extend from channel 76 for receiving corresponding projections (not illustrated) on optical guide member 20).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Sanders to include an outer surface of the capsule, at least three fences are formed, and through the whole length of the optical-illumination channel and on its inner contour at least one fence pocket is made, at least three fence pockets and the form of the fence pockets are matched to the fences of the capsule, as taught by Wilk. It would have been advantageous to make the combination for receiving corresponding projections on an optical guide member (Page 9 of Wilk).
Regarding claim 10, modified Sanders teaches the endoscope according to claim 1, but neither Sanders nor Levy nor Zefras expressly teach wherein a plurality of functional channels of the insertion tube is formed as a multi-channel tube and is made as one solid element.
However, Wilk teaches of an analogous endoscopic device wherein a plurality of functional channels of the insertion tube is formed as a multi-channel tube and is made as one solid element (Fig. 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Sander to include a plurality of functional channels of the insertion tube is formed as a multi-channel tube and is made as one solid element, as taught by Wilk.  It would have been advantageous to make the combination for guiding water, air and different endoscopic instruments from the control module at the proximal end of the insertion member to the distal end (page 12 of Wilk).
Regarding claim 12, modified Sanders teaches the endoscope according to claim 1, and Sanders further discloses wherein an optical-illumination channel is formed by the inner walls of the handle, but neither Sanders nor Levy nor Zefras expressly teach wherein a plurality of functional channels is formed by the inner walls of the handle
However, Wilk teaches of an analogous endoscopic device wherein a plurality of functional channels and an optical-illumination channel are formed by the inner walls of the handle (Fig. 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Wilk that teach a plurality of functional channels and an optical-illumination channel formed by the inner walls of the handle into the teachings of modified Sanders that teach a handle. It would have been advantageous to make the combination for guiding water, air and different endoscopic instruments from the control module at the proximal end of the insertion member to the distal end (page 12 of Wilk).
Regarding claim 13, modified Sanders teaches the claimed invention as discussed above concerning claim 1, and Sanders further discloses wherein the plurality of functional channels of the insertion tube are particularly a water channel (Fig. 9 - a pair of fluid conduits 114), and an angulation wires channel (Fig. 21- pull wire lumen 254), but neither Sanders nor Levy nor Zefras expressly teach wherein the plurality of functional channels of the insertion tube are particularly an air channel, a suction channel.
However, Wilk teaches of an analogous endoscopic device wherein the plurality of functional channels of the insertion tube are particularly an air channel, a suction channel (Fig. 1; Page 1- The flexible insertion member is provided with various channels for guiding water, air and different endoscopic instruments from the control module at the proximal end of the insertion member to the distal end thereof. One of the channels is used for providing suction at the distal end of the insertion member).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Sanders to include an air channel and a suction channel, as taught by Wilk. It would have been advantageous to make the combination for providing suction at the distal end of the insertion member (Page 1 of Wilk).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2008/0108869 to Sanders et al. (hereinafter “Sanders”) in view of U.S. Publication No. 2014/0213850 to Levy et al. (hereinafter “Levy”) and U.S. Publication No.  2018/0256012 to Frey et al. (hereinafter “Frey”) and in further view of U.S. Publication No. 2015/0157189 to Shimada et al. (hereinafter “Shimada”).
Regarding claim 7, modified Sanders teaches the claimed invention as discussed above concerning claim 1, but neither Sanders nor Levy nor Frey expressly teach wherein the elastic tube of the optical-illumination module is coated with a metal sheath and/or a metal braid.
However, Shimada teaches of an analogous endoscope including a tube that is coated with a metal sheath and/or a metal braid ([0056]-the flexible tube portion 8 of the insertion portion 2 is formed as, for example, a flexible tube body having a triple layer structure constituted by an outer-layer resin, an inner-layer resin, and metal braid of a metal reticular tube; “and/or” denotes an optionally recited limitation and optionally recited limitations are not guaranteed to take place and are therefore not required to be taught, see MPEP § 2103 Section 1(C)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elastic tube of modified Sanders by including a metal braid, as taught by Shimada. It would have been advantageous to make the combination for performing observation and treatment and the like inside the body (inside a body cavity) of a living organism ([0005] of Shimada).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2008/0108869 to Sanders et al. (hereinafter “Sanders”) in view of U.S. Publication No. 2014/0213850 to Levy et al. (hereinafter “Levy”) and U.S. Publication No.  2018/0256012 to Frey et al. (hereinafter “Frey”) and in further view of JP 2009207926 A to Ben-Haim et al. (hereinafter Ben-Haim; all citations from the translation provided).
Regarding claim 8, modified Sanders teaches the endoscope according to claim 1, but neither Sanders nor Levy nor Zefras expressly teach wherein in the capsule of the optical-illumination module a temperature recorder is placed.
However, Ben-Haim teaches of an analogous endoscopic device including a temperature recorder (paragraph 0031- In accordance with various preferred embodiments of the present invention, the active portion 16 may comprise an electrical sensor, an ultrasonic head, a fiber optic observation head, an electrical stimulator, an electrical or laser ablator, an ion sensor, an oxygen or carbon dioxide sensor, an acceleration clock, a blood pressure. Alternatively, a temperature sensor or a low temperature probe may be included).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Ben-Haim that teach a temperature sensor in the distal end into the teachings of modified Sanders that teach a capsule of the optical-illumination module. It would have been advantageous to make the combination to assist with the in vivo imaging of a living body (paragraph 0005 of Ben-Haim).
Regarding claim 9, modified Sanders teaches the endoscope according to the claim 1, but neither Sanders nor Levy nor Zefras expressly teach wherein a mirror of variable adjustment of angle is attached to the distal tip.
However, Ben-Haim teaches of an analogous endoscopic device wherein a mirror of variable adjustment of angle is attached to the distal tip (paragraph 0066 - It should be understood that the manipulation of the acoustic beam is also performed by a movable mirror or phased array ultrasonic transducer, such that such a mirror or other arrangement is present in its active portion).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Ben-Haim that teach a mirror of variable adjustment of angle attached to the distal tip into the teachings of modified Sanders that teach a distal tip. It would have been advantageous to make the combination to help with image formation (paragraph 0066 of Ben-Haim), and because the use of mirrors in the distal tip of endoscopic devise is well known in the art.
Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2008/0108869 to Sanders et al. (hereinafter “Sanders”) in view of U.S. Publication No. 2014/0213850 to Levy et al. (hereinafter “Levy”) and U.S. Publication No.  2018/0256012 to Frey et al. (hereinafter “Frey”) and in further view of WO 9315648 A1 to Wilk et al. (hereinafter "Wilk") and in further view of U.S. Publication No. 2006/0287579 to Okada.
Regarding claim 14, modified Sanders teaches the endoscope of claim 1, but neither Sanders nor Levy nor Zefras expressly teach wherein a suction channel formed within the handle that sets continuation of a suction channel within one of the plurality of functional channels inside the insertion tube is equipped with a filter.
However, Wilk teaches of an analogous endoscopic device including a suction channel formed within the handle (Fig. 1) that sets continuation of a suction channel within ones of the plurality of functional channels inside the insertion tube (Fig. 1; Page 1- One of the channels is used for providing suction at the distal end of the insertion member).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Sanders to include a suction channel, as taught by Wilk. It would have been advantageous to make the combination for providing suction at the distal end of the insertion member (Page 1 of Wilk).
Additionally, Okada teaches of an analogous endoscopic device wherein a suction channel is equipped with a filter (paragraph 0007- The first suction tube 20A is connected to a second suction tube 20B via a mesh filter 38 in the proximate operation portion 12, and the second suction tube 20B is connected to a suction device that is not shown).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Okada that teach a suction channel is equipped with a filter into the teachings of modified Sanders that teach a suction channel. It would have been advantageous to make the combination so that a portion of the desired region can be collected for examination (paragraph 0006 of Okada).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.S./Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795